     Case 3:15-cv-01386-TWR-NLS Document 219 Filed 10/14/20 PageID.8063 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     S.R. NEHAD, an individual; K.R.                    Case No.: 15-CV-1386 TWR (NLS)
       NEHAD, an individual; ESTATE OF
12
       FRIDOON RAWSHAN NEHAD, an                          ORDER GRANTING
13     entity,                                            PLAINTIFFS’ UNOPPOSED
                                        Plaintiffs,       EX PARTE APPLICATION
14
                                                          FOR LEAVE TO APPEAR
15     v.                                                 TELEPHONICALLY AT THE
                                                          FINAL STATUS CONFERENCE
16     SHELLEY ZIMMERMAN, in her
       personal and official capacity as Chief
17                                                        (ECF No. 218)
       of Police; NEAL N. BROWDER, an
18     individual; CITY OF SAN DIEGO, a
       municipality; and DOES 1 through 10,
19
       inclusive,
20                                    Defendants.
21
22          Presently before the Court is Plaintiffs S.R. Nehad, K.R. Nehad, and the Estate of
23    Fridoon Rawshan Nehad’s Unopposed Ex Parte Application for Leave to Appear
24    Telephonically at the Final Status Conference (“Ex Parte App.,” ECF No. 218). Plaintiffs’
25    counsel requests leave to appear telephonically at the October 28, 2020 Final Pretrial
26    Conference because of the COVID-19 pandemic and several preexisting commitments in
27    Los Angeles scheduled for the same day. (See id. at 2.)
28    ///

                                                      1
                                                                             15-CV-1386 TWR (NLS)
     Case 3:15-cv-01386-TWR-NLS Document 219 Filed 10/14/20 PageID.8064 Page 2 of 2



 1          Good cause appearing, the Court GRANTS the Joint Motion. Plaintiffs counsel
 2    SHALL CONTACT the Courtroom Deputy, Jessica Ortiz, at (619) 321-0777 to make the
 3    necessary arrangements.
 4          IT IS SO ORDERED.
 5
 6    Dated: October 14, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
                                                                      15-CV-1386 TWR (NLS)
